Citation Nr: 0421709	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  01-09 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $10,384.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO decision of the Committee on 
Waivers and Compromises (COWC) dated in July 2001, which 
denied waiver of recovery of an overpayment of pension 
benefits in the amount of $10,384.00.  


FINDING OF FACT

There was an intentional failure to report Social Security 
Administration (SSA) benefits received by the veteran's wife, 
in order to receive VA pension benefits in excess of the 
amount to which he was entitled from January 1998 to April 
2001.  


CONCLUSION OF LAW

Recovery of the overpayment of VA pension benefits in the 
amount of $10,384.00 is precluded because of bad faith.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A court decision has held that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 (see 
38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver claims.  
Barger v. Principi, 16 Vet.App. 132 (2002).  In reaching this 
decision, the Court observed that the statute pertaining to 
waiver claims, 38 U.S.C.A. § 5302, contained its own notice 
provisions.  This statute requires that a payee be notified 
of his or her right to apply for a waiver, and a description 
of the procedures for submitting the application.  
38 U.S.C.A. § 5302(a).  In addition, by regulation, it is 
required that, when a debt results from an individual's 
participation in a benefits program, the individual must be 
informed of the exact amount of the debt, and the collection 
methods to be employed.  38 C.F.R. § 1.911(d) (2003).  The 
individual must also be notified of his rights and remedies, 
specifically, that he may informally dispute the debt, or the 
amount of the debt; that he may request a waiver; that he may 
request a hearing; and that he may appeal the underlying 
debt.  38 C.F.R. § 1.911(b), (c).  This information was 
provided to the veteran in a letter from the Debt Management 
Center (DMC) dated in May 2001.  The veteran must also be 
provided notice of the reasons for the debt.  38 C.F.R. § 
1.911(d).  This was accomplished in the COWC decision and the 
statement of the case.  All relevant information has been 
obtained.  Thus, there has been adequate notification and 
development under the relevant law.  

The overpayment at issue in this case was created as a result 
of the veteran's receipt of pension benefits for the period 
from January 1998 to April 2001, in an amount in excess of 
that to which he was entitled, based on his failure to report 
income received by his wife.  He has not disputed the 
validity of the debt.  

The veteran was initially awarded VA non-service-connected 
pension benefits in April 1995.  In May 1995, he was informed 
that benefits for his wife were included in his rate of 
pension.  He was informed that the rate of his pension 
depended on total "family" income, which included his 
income and that of any dependents.  He was told that payments 
must be adjusted whenever this income changed.  He was 
notified of the necessity that he inform VA immediately of 
any changes in income from any source, and that failure to 
promptly notify VA of income changes may create an 
overpayment which would have to be repaid.  

In 1996, he was charged with an overpayment in the amount of 
$804, created as a result of his failure to accurately inform 
VA of the amount of his SSA income.  His request for waiver 
was granted.  

Correspondence from the veteran dated in August 1997 
concerned his claim that VA had over-collected a debt from 
him, and contained detailed calculations in support of the 
allegation.  

A VA pension eligibility verification report (EVR) signed by 
the veteran and dated in February 1999 reported that the only 
sources of family income were the VA pension and the 
veteran's SSA benefits.  Specifically, it was noted that his 
wife was not receiving any SSA income, and that there had 
been no income change during 1998.  

In an April 2000 rating decision, the veteran was found to be 
entitled to special monthly pension based on the need for aid 
and attendance, based on medical information received that 
month showing disabilities including multi-infarct dementia.  
He was also found to be competent to manage his financial 
affairs.  

Letters dated in May 2000, informing him of this 
determination, and of the amount of his adjusted pension 
award, also informed him he was informed that benefits for 
his wife were included in his rate of pension, of the 
necessity that total family income be reported, and of the 
consequences of failing to promptly report any income 
changes.  

In an EVR dated in February 2001, the veteran's wife reported 
that she was now receiving SSA benefits, which had commenced 
in December 1997.  Verification was subsequently received 
from SSA.  

In an award letter dated in April 2001, the veteran was 
informed of the retroactive adjustment to his pension 
benefits, as the result of his wife's SSA income.  In May 
2001, he was informed by the DMC that as a result of the 
overpayment, he owed the VA $10,384.00, which would be 
collected by withholding his benefit check.  

He requested waiver of recovery of the debt, stating that 
recovery of the debt would cause undue financial hardship.     

A veteran who is receiving pension must notify the VA of any 
material change or expected change in his or her income or 
other circumstances which would affect his entitlement to 
receive, or the rate of, the benefit being paid.  Such notice 
must be furnished when the recipient acquires knowledge that 
he will begin to receive additional income.  38 C.F.R. § 
3.660(a).  

The VA may waive recovery of an overpayment of VA benefits if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of any person having an interest in 
obtaining the waiver, and if recovery of the debt would be 
against equity and good conscience.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.963.  The veteran's request for waiver of 
recovery of the overpayment was denied by the RO on the basis 
that he had shown bad faith in the creation of the debt, a 
statutory bar to waiver under 38 U.S.C.A. § 5302(c).  "Bad 
faith" is defined by regulation, 38 C.F.R. § 1.965(b)(2), 
as: 

. . . unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  
Thus, a debtor's conduct in connection with 
a debt arising from participation in a VA 
benefits/services program exhibits bad faith 
if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, 
with knowledge of the likely consequences, 
and results in a loss to the government.

Given the facts and circumstances of this case, it is the 
judgment of the Board that the veteran's failure to promptly 
the VA of his wife's receipt of SSA income, as well as 
reporting that she received "0" SSA income in the February 
1999 EVR, constituted bad faith.  

The veteran's primary contention with respect to the bad 
faith determination is that he was rated totally disabled due 
to dementia, and thus he should not be held responsible for 
keeping track of household income.  He stated he has been too 
disabled to track those issues.  

VA received notification of the veteran's multi-infarct 
dementia in April 2000; it is not known whether this 
condition was present at the time the veteran's wife began 
receiving SSA benefits, or the extent to which he was 
mentally incapacitated, as a result.  The Board does observe, 
however, that the EVR submitted in February 1999, after his 
wife had been receiving SSA benefits for over a year, was 
timely, and does not contain any errors other than the 
affirmative notation that his wife received "0" in SSA 
income.  

Moreover, pension recipients, being by definition totally 
disabled, frequently receive assistance from others, such as 
family members, in providing VA with required information.  
As indicated above, bad faith may be found in actions not 
only of the veteran, but in those committed by anyone having 
an interest in obtaining the waiver.  See 38 C.F.R. § 1.963. 

The Board finds that the failure to provide notice of the SSA 
income of the veteran's wife, particularly the reporting of 
such income as "0" on the February 1999 EVR, was either 
caused by actions on the part of the veteran, or another 
party in interest who was assisting the veteran.  Moreover, 
such actions demonstrate an intent to seek unfair advantage 
with regard to VA pension benefits, the intentional failure 
to report income resulted in a loss to the government in the 
amount of the overpayment, and was done with knowledge of the 
likely consequences.  

Since bad faith in the creation of the overpayment, in the 
amount of $10,384.00, waiver of recovery of the overpayment 
is precluded by law.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§§ 1.962, 1.965.  Hence, the principles of equity and good 
conscience, such as any current financial hardship, are not 
applicable.  Bad faith is shown by a preponderance of the 
evidence, and thus the benefit-of-the-doubt rule (38 U.S.C.A. 
§ 5107(b)) does not apply, and waiver of recovery of the 
overpayment must be denied.


ORDER

Waiver of recovery of an overpayment of pension benefits in 
the amount of $10,384.00 is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



